ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.


Acknowledgment of Applicant’s Amendments
2.	The amendment made in Claim 1 in the After Final Amendment filed February 21, 2022 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was not directed to a container that is a ‘food container’ or a container having ‘color resistance’ or ‘flavor resistance.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated February 21, 2022, that a food container and a container having color resistance and flavor resistance are not disclosed by Tamura et al.             However, Claim 1, prior to amendment, was not directed to a container that is a ‘food container’ or a container having ‘color resistance’ or ‘flavor resistance.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782